Citation Nr: 1426175	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 2, 2009 for the grant of a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Christopher T. Lyons, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's claim for a total disability rating based on individual unemployability (TDIU) was date-stamped as received by the RO on February 2, 2009.

2.  Prior to that time, an October 2, 2008 VA outpatient treatment record reasonably raised a TDIU claim.

3.  The Veteran terminated work on January 15, 2008 due to right shoulder pain.

4.  The evidence of record does not indicate that the Veteran was precluded from substantial gainful employment by reason of a service-connected disability prior to January 15, 2008.


CONCLUSION OF LAW

The criteria for an effective date of January 15, 2008, but no earlier, for the grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
 
The Veteran's earlier effective date claim for TDIU is a "downstream" element of the RO's grant of this claim in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to a TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Once TDIU is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any case, the March 2009 letter provided by the RO for the underlying TDIU claim contained information on how effective dates are assigned.

VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as some VA outpatient treatment records and VA examinations are in the evidence of record.  The Board notes the Veteran provided some VA outpatient treatment records from October 2008 suggesting there may be records not currently of record.  He similarly noted in a January 2009 statement that he applied for Social Security Administration (SSA) disability benefits.  Any records associated with that application are also not of record.  The Board finds no prejudice with proceeding on the appeal here without obtaining these records.  As will be explained below, the Board is granting an earlier effective date to January 15, 2008, the date the Veteran last worked full-time.  The Veteran does not contend, nor does the evidence of record show, that the Veteran was unable to secure substantial gainful employment prior to January 15, 2008.  Effective dates are assigned depending on the date of claim as well as the date entitlement arose, whichever is later.  See generally 38 C.F.R. § 3.400.  Here, the Veteran does not dispute he worked full time prior to January 15, 2008.  Indeed, the Veteran's arguments indicate entitlement to an effective date of February 11, 2008 or, at the very least, October 2008.  The grant herein is more beneficial than the award sought by the Veteran.  The Board has looked at the evidence in the most favorable light possible for the Veteran.  Thus, the Board finds no prejudice in proceeding without receipt of SSA records and/or outstanding VA outpatient treatment records, to the extent they exist, because they would not change the fact that the Veteran was working up until January 15, 2008.  

A specific medical examination in connection with the earlier effective date claim here is not necessary as the question of when an increase in disability is factually ascertainable and is answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

Earlier Effective Date for TDIU prior to February 2, 2009

The Veteran contends he is entitled to an effective date prior to February 2, 2009 for the grant of TDIU.  

In general, the effective date of an award of benefits shall be the date the claim was received or the date entitlement arose, "whichever is later."  See generally 38 C.F.R. § 3.400 (emphasis added).  

Generally, a claim for TDIU is considered analogous to an increased rating claim.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a claim for TDIU); see also Norris v. West, 12 Vet. App. 413 (1999).  Thus, the effective date of TDIU is generally determined in accordance with the laws and regulations governing effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007). 

In this case, this appeal stems from a claim seeking entitlement to a total disability rating for his right shoulder either based on the schedular criteria or, in the alternative, due to unemployability.  The November 2009 rating decision adjudicated both the increased rating aspect of the Veteran's claim as well as granting a TDIU.  The Veteran disputed the effective date stemming from the grant of TDIU and this appeal ensued.  Given the context of the Veteran's claim, the Board finds the TDIU here is analogous to an increased rating claim.  Cf. Hurd, 13 Vet. App. 449.  

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or, in this case, when the Veteran was shown to be unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions.  38 C.F.R. § 3.157(b).  With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2).

The Veteran contends that although he did not file a formal TDIU claim until February 2, 2009, his VA outpatient treatment records raise an informal TDIU claim as early as October 2, 2008.  At that time, a VA outpatient treatment record notes the Veteran, "...would like to increase his service connection to 100% because of a right shoulder injury...he had in service...." The Board agrees that this VA outpatient treatment record constitutes an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.   In light of the circumstances here, the Board agrees the Veteran's October 2, 2008 VA outpatient treatment record constitutes an informal claim for a TDIU.

The next pertinent inquiry is determining the date entitlement arose.  That is, the date in which the Veteran was shown to be unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  A TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Veteran is service-connected for a right shoulder disability, post-operative, currently rated 40 percent disabling.  He is also service-connected for right ulnar neuropathy associated with removal of the right Palmaris tendon, rated 30 percent disabling, and muscle atrophy of the right shoulder, rated 20 percent disabling.  His combined disability rating is 70 percent as of June 28, 2000, and as indicated above, the 70 percent rating is based on his right shoulder disability with neurological and muscular manifestations rated separately.  Thus, the Veteran meets the schedular criteria for a TDIU.  Id.

On the Veteran's February 2, 2009 form, the Veteran indicated he worked full-time as a court reporter until April 2008.  He indicated he lost four to five months of work due to illness.  In contrast, his last employer reported to the RO in a May 2009 form that the Veteran last worked on January 15, 2008.  His employment was terminated for "shoulder pain."  

The Veteran was afforded a VA examination in October 2009 where the examiner also noted the Veteran had not worked since January 2008.  Based on the symptomatology of the Veteran's right shoulder at that time, the examiner opined that "the shoulder pain, limited function, and weakness as well as the numbness in the right hand and the burning sensation in the forearm have all caused significant functional impairment that adversely affects his ability to work."

In light of the evidence of record, the Board concludes the Veteran's unemployability due to right shoulder symptoms arose on January 15, 2008, but no earlier.  Prior to January 15, 2008, the Veteran was working full-time as a court reporter and does not otherwise allege unemployability.  Thus, the proper date of entitlement in this case is January 15, 2008.  Since this date is within one year of October 2, 2008 (the date of an informal TDIU claim in light of VA outpatient treatment records), the Board concludes an earlier effective date of January 15, 2008 is warranted, but no earlier.  See 38 C.F.R. § 3.400(o)(2) (if entitlement to the benefit precedes the claim by a year or less, the effective date shall be the date entitlement arose).

As an aside, to the extent the Veteran's treatment records raise an informal claim of TDIU prior to January 15, 2008, the Board finds no basis to award TDIU any earlier than January 15, 2008.  The Veteran has sought increased ratings for his right shoulder throughout time.  The Board last denied an increased rating for the right shoulder, for example, in June 2006 and, therefore, implicitly denied a TDIU in June 2006.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011)(the CAVC held a TDIU is implicitly denied when less than 100 percent is awarded or the underlying increased rating claim is denied).  From June 2006 to the present, regardless of whether any earlier record raises a TDIU claim, an effective date earlier than January 15, 2008 is not warranted because the evidence does not support unemployability prior to that date.  Cf. 38 C.F.R. § 3.400(o).

In short, VA outpatient treatment records reasonably raise an informal TDIU claim at least as early as October 2, 2008; the Veteran stopped working full time on January 15, 2008 due to his service-connected right shoulder disability.  There is no evidence of unemployability prior to January 15, 2008. The informal claim was received within one year of the Veteran's unemployability and, therefore, entitlement to an earlier effective date for the grant of TDIU of January 15, 2008, but no earlier, is warranted.  Id.




ORDER

An effective date of January 15, 2008, for the grant of TDIU is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


